Case: 09-30557     Document: 00511061139          Page: 1    Date Filed: 03/24/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 24, 2010
                                     No. 09-30557
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GEORGE ERNEST THOMPSON,

                                                   Petitioner-Appellant

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL; MICHAEL CHERTOFF;
MICHAEL GARCIA; CHRISTINE DAVIS; GEORGE LUND, III; J P YOUNG,

                                                   Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:09-CV-154


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        George Ernest Thompson, A42 954 981, is a native and citizen of Ghana.
After the Board of Immigration Appeals (BIA) affirmed an order of removal,
Thompson filed a petition for review. Thompson v. Holder, No. 08-60199. We
granted the Government’s request to stay that case, pending our decision in
Carachuri-Rosendo v. Mukasey, No. 07-61006, and further granted Thompson’s
request for a stay of removal.          While his petition for review was pending,


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30557      Document: 00511061139 Page: 2    Date Filed: 03/24/2010
                                   No. 09-30557

Thompson filed a 28 U.S.C. § 2241 petition in the district court challenging his
continued detention. Thompson now appeals from the district court’s denial of
his § 2241 petition.
      The district court found that Thompson’s continued detention was not of
an unconstitutionally indefinite duration and that his removal was reasonably
foreseeable.   Thompson’s detention is neither indefinite nor potentially
permanent as there is a certain end point to the proceedings related to his
pending petition for review and as it appears reasonably likely that he will be
removed in the foreseeable future if his petition is denied. See Zadvydas v.
Davis, 533 U.S. 678, 701 (2001); see also Demore v. Kim, 538 U.S. 510, 529-31
(2003). Other than his own conclusory statements, Thompson has presented no
evidence to suggest otherwise. See Zadvydas, 533 U.S. at 701.
      Accordingly, the district court is AFFIRMED.




                                       2